DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 7 is objected to because of the following informalities: the limitation “an image information receiving step, wherein a communication module receives image information captured by a mobile device” does not end with a semicolon.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a system while reciting a “a central processing module”, “the product identification module”, “communication module”, which are nothing more than software or computer-executable instructions or code per se.
per se, comprising sub-programs.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gupta et al. (US 20160148292).
Claim 7. Gupta et al. discloses a computer-implemented method for visual recognition of products, the method comprising: 
an image information receiving step, wherein a communication module receives image information captured by a mobile device [0022]; 
a similarity comparison step, wherein a product identification module performs an image analysis of the image information to obtain product feature information, and performs a similarity comparison with a plurality of sample feature information stored in a feature encrypted database [0029], [0051]; 

a purchasing list adding step, wherein the central processing module adds the searched item information into a purchasing list stored in a member database, and the purchasing list is belonged to the mobile device, and the central processing module sends the item information and the purchasing list matched with the comparison result to the mobile device [0060]; and 
a purchased product display step, wherein the central processing module uses the communication module to call the mobile device to display the item information at a product information interface of the application program, and switches the mobile device to a purchasing list interface of the application program to display the purchasing list [0060]. 
Claim 8. Gupta teaches said method wherein after the purchased product display step takes place, a mobile payment completing step follows, and the central processing module uses the communication module to drive the mobile device to show a payment code at a payment interface, and the payment code is a barcode, a two-dimensional barcode or an electronic ticket image embedded with an encrypted information [0055]. 

System claims 1 and 2 repeat the subject matter of method claims 7 and 8, respectively, as a set of apparatus elements rather than a series of steps. As the .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Wouhaybi et al. (US 20140215507).
Claim 10. Gupta teaches all the limitations of claim 10 except calling the mobile device to play a live broadcast advertising at a product live broadcast interface of the application program. 
Wouhaybi et al. (Wouhaybi) teaches a computer-implemented method for delivering a personalized passive content wherein one or more personalized content streams, each comprised of a series of individual content items sourced from one or more sources and/or providers such as, for instance, live broadcast (possibly time shifted), pre-recorded content, or streamed/VOD content. Content may be selected 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta to include calling the mobile device to play a live broadcast advertising at a product live broadcast interface of the application program, as suggested by Wouhaybi, because it would advantageously enhance a user's viewing experience, as taught by Wouhaybi [0001]. 
Claims 4, 5 and 9. Same reasoning applied to claim 10.


Allowable Subject Matter
Claims 6, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	US 20180197223 to Grossman discloses receiving image information captured by a mobile device; performing an image analysis on the image information to obtain 
	US 20150356666 to Pas et al. discloses an analysis tool that can evaluate the graphical representation of the product relative to the snapshots stored in the database to determine a match between the graphically represented product and the product display area that supports the product graphically represented. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202.  The examiner can normally be reached on Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MILA AIRAPETIAN/Primary Examiner, Art Unit 3625